NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 13 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ALAN R. HANSEN,                                 No.    18-35275

                Plaintiff-Appellant,            D.C. No. 3:17-cv-05379-MAT

 v.
                                                MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

                Defendant-Appellee.

                  Appeal from the United States District Court
                    for the Western District of Washington
                 Mary Alice Theiler, Magistrate Judge, Presiding

                              Submitted July 8, 2020**
                                Seattle, Washington

Before: CLIFTON, D.M. FISHER,*** and M. SMITH, Circuit Judges.

      Alan R. Hansen appeals the district court’s affirmance of the

Commissioner’s denial of his applications for disability insurance benefits and


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable D. Michael Fisher, United States Circuit Judge for the
U.S. Court of Appeals for the Third Circuit, sitting by designation.
supplemental security income under the Social Security Act. We have jurisdiction

pursuant to 28 U.S.C. § 1291 and 42 U.S.C. § 405(g). Our review of the district

court’s decision is de novo, and we “disturb the [Administrative Law Judge’s

(ALJ)] denial of benefits only if the decision contains legal error or is not

supported by substantial evidence.” Tommasetti v. Astrue, 533 F.3d 1035, 1038

(9th Cir. 2008) (internal quotation marks omitted). We affirm.

      First, substantial evidence supported the ALJ’s evaluation of the medical

evidence. The ALJ did not err in determining that Hansen’s attention deficit

hyperactivity disorder (ADHD) is not a severe impairment. Not only are Hansen’s

symptoms controllable with medication, see Warre v. Comm’r of Soc. Sec. Admin.,

439 F.3d 1001, 1006 (9th Cir. 2006), but Hansen’s treating physician also declined

to prescribe ADHD medication because he did not “have a good reason why

[Hansen] needs to be on it.”

      In addition, substantial evidence supported the ALJ’s decision at Step 2 to

accord little to no weight to the portion of the opinions of Drs. Griffin, Eather, and

Robinson regarding the effects of Hansen’s ADHD and dyslexia, and which

recommended putting appropriate accommodations in place to account for those

limitations. Although the ALJ did not err in weighing these opinions, in any event,

he properly accounted for limitations attributable to both impairments throughout

his decision. See 42 U.S.C. § 423(d)(2)(B); see also Molina v. Astrue, 674 F.3d
2                                    18-35275
1104, 1111 (9th Cir. 2012) (“[W]e may not reverse an ALJ’s decision on account

of an error that is harmless.”).

      Furthermore, substantial evidence supported the ALJ’s decision to give great

weight to the opinions of Drs. Gaffield and Faria regarding Hansen’s physical

condition because their opinions were both consistent with the results of their

physical examinations and considered Hansen’s subjective complaints. Nor did the

ALJ err in according great weight to Dr. Valette’s opinion that Hansen can interact

appropriately with supervisors, a conclusion that was consistent with the record.

See Molina, 674 F.3d at 1111 (“[W]hen the evidence is susceptible to more than

one rational interpretation, we must uphold the ALJ’s findings if they are

supported by inferences reasonably drawn from the record.”). The ALJ also

adequately considered Dr. Valencia’s diagnoses and observations in evaluating

Hansen’s claim.

      Similarly, the ALJ gave “specific and legitimate reasons,” supported by

substantial evidence, for according little weight to Dr. Neims’s opinion. See

Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005). For example, the ALJ

noted that Dr. Neims’s opinion was inconsistent with Dr. Neims’s clinical findings,

which “show[ed] some abilities in terms of cognitive functioning,” and with the

record, which indicated that Hansen “show[ed] some abilities in terms of social

functioning” and “ha[d] been able to engage in a variety of activities.” See id.


                                          3                                     18-35275
      Second, the ALJ gave “specific, clear, and convincing reasons,” supported

by substantial evidence, for discounting Hansen’s testimony regarding the severity

of his symptoms. See Garrison v. Colvin, 759 F.3d 995, 1014–15 (9th Cir. 2014).

The ALJ reasonably concluded that Hansen’s testimony regarding his limited

physical functioning was inconsistent with the medical evidence and his reports to

medical examiners and providers regarding his activity level. See Molina, 674 F.3d

at 1112–13; see also 20 C.F.R. § 404.1529(c). Nor did the ALJ err in rejecting

Hansen’s testimony regarding his mental limitations. As the ALJ noted, Hansen

failed to seek treatment for many of his mental impairments, despite continuing

with certain daily activities, and there were inconsistencies between his testimony

and the medical evidence and his reported activity level. See Molina, 674 F.3d at

1112–14.

      Finally, “[t]he ALJ was not required to incorporate evidence” such as Dr.

Neims’s opinion and Hansen’s testimony regarding the severity of his symptoms in

determining Hansen’s residual functional capacity (RFC) because that evidence

had been “permissibly discounted.” See Batson v. Comm’r of Soc. Sec. Admin., 359
F.3d 1190, 1197 (9th Cir. 2004); see also Bayliss, 427 F.3d at 1217 (RFC

assessment was proper when it “took into account those limitations for which there

was record support”). For the same reason, the ALJ did not err in basing his Step 5

finding on his RFC assessment. See Stubbs-Danielson v. Astrue, 539 F.3d 1169,


                                         4                                   18-35275
1175–76 (9th Cir. 2008) (rejecting argument that “ALJ’s hypothetical [question to

vocational expert] was incomplete” when claimant “simply restate[d] her”

challenge to ALJ’s RFC assessment).

      AFFIRMED.




                                        5                                  18-35275